Case: 2:19-cv-04029-ALM-EPD Doc #: 19 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 564




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROBERT D. HORTON,
                                               CASE NOS. 2:19-CV-4029; 2:19-CV-4503
       Petitioner,                             CHIEF JUDGE ALGENON L. MARBLEY
                                               Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION,

       Respondent.

                                     OPINION AND ORDER

       On April 22, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 17.) Petitioner has filed an Objection to the Magistrate Judge’s Report and

Recommendation. (ECF No. 18.)

       Petitioner objects to the recommendation of dismissal of his claims as waived by entry of

his no contest plea. He raises the same arguments he previously presented. He maintains that

his guilty plea is invalid based on police and prosecutorial misconduct. Pursuant to 28 U.S.C. §

636(b), this Court has conducted a de novo review. For the reasons detailed in the Magistrate

Judge’s Report and Recommendation, Petitioner’s Objection (ECF No. 18) is OVERRULED.

The Report and Recommendation (ECF No. 17) is ADOPTED and AFFIRMED. This action is

hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.
Case: 2:19-cv-04029-ALM-EPD Doc #: 19 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 565




Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

        When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

        The Court is not persuaded that reasonable jurists would debate the dismissal of waived

and for failure to provide a basis for relief.         The Court therefore DECLINES to issue a

certificate of appealability.

        The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

        IT IS SO ORDERED.


                                               ____________________________________
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 12, 2020




                                                   2
